Title: General Orders, 21 January 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday Jany 21st 1779.
Parole Archangel—C. Signs Bolton. Canton.


The Deputy Clothier General is to issue a woolen cap to each effective man present belonging to the brigades in this camp on returns made by the commanding officers of brigades, countersigned by the Adjutant General.
The men on detachment at Monmouth to be omited in the return as they will be drawn for separately.

The Brigade Commissaries are regularly to turn in all the cattle’s horns and feet, with the hides to the Commissary General of hides at least once a week; They will see that the butchers carefully take off all the hide from the feet, as much waste has been occasioned by a contrary practice.
The Officers commanding those brigades which have not yet complied with the order of the 26th of December last relative to Ammunition, are desired to see that the returns are made out and Ammunition drawn agreeable thereto immediately.
